Title: From George Washington to Henry Lee, 27 August 1790
From: Washington, George
To: Lee, Henry



My dear Sir,
New York Augt 27th 1790

I have been duly favoured with the receipt of your obliging letter dated the 12th of June last—I am also indebted to you for a long letter written to me in the course of last year—and should have had the pleasure sooner to express my acknowledgments for the te⟨n⟩der interest you take on account of my health & administration, but such is the multiplicity of my avocations—and so great the pressure of public business as to leave me no leizure for the agreeable duty of answering private letters from my friends—and although I shall at all times be happy to hear from them, yet I shall be bu⟨t⟩ an unprofitable corrispondent, as it will not be ⟨mutilated for me⟩ to make those returns which under ⟨o⟩ther circumstances I should have real plea⟨sure in⟩ doing.

It is unnecessary to assure you ⟨of⟩ the interest I take in whatever nearly con⟨ce⟩rns you—I therefore very sincerely condol⟨e w⟩ith you on your late, and great losses; bu⟨t⟩ as the ways of Providence are as inscrutable as just it becomes the children of it to submit with resignation & fortitude to its decrees as far as the feelings of humanity will allow and your good sense will, I am persuaded, enable you to do this. Mrs Washington joins me in these sentiments and with great esteem & regard I am, My dear Sir, Your Affecte & Obedt Servt

Go: Washington

